OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The order from which the appeal is taken is one which reversed an order of Special Term granting plaintiffs’ motion to set aside the jury verdict as against the weight of the evidence and for a new trial. The determination by the Appellate Division, contrary to that of the Trial Judge, that the verdict was not against the weight of the evidence is beyond our power of review (Goehle v Town of Smith-town, 55 NY2d 995; Rochester Tel. Corp. v Green Is. Constr. Corp., 51 NY2d 788). There must therefore be an affirmance.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.